Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In claim 1 line 18, after “first” but before “layer” insert --glue--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1, 4 – 12 and 15 – 18 are allowable, because prior art does not teach:
(Claim 1) wherein fixing the plurality of light conversion blocks on corresponded top surfaces of the plurality of LED chips further comprises:
fixing the plurality of light conversion blocks on corresponded top surfaces of the plurality of LED chips via an adhesion layer,
wherein:
the LED array substrate further comprises a first glue layer covering the plurality of LED chips, wherein the first glue layer forms the adhesion layer; and

(Claim 12) wherein the plurality of light conversion blocks are fixedly arranged on corresponding top surfaces of the plurality of LED chips via the adhesion layer;
wherein:
the adhesion layer comprises a first glue layer, arranged to cover the plurality of LED chips; or
the adhesion layer comprises a plurality of second glue blocks, the plurality of second glue blocks are spaced apart from each other, and each second glue bock is arranged between each light conversion block and a corresponded top surface of each LED chip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 16, 2021